Exhibit 10.1



OMNIBUS AMENDMENT
THIS OMNIBUS AMENDMENT, dated October 18, 2013 (this “Amendment”) is entered
into by and among the Transaction Parties (defined below) and relates to the
following transaction documents (the “Transaction Documents”): (1) the Fifth
Amended and Restated Note Funding Agreement, dated as of April 1, 2013, by and
among Diamond Resorts Issuer 2008 LLC, as issuer (the “Issuer”), Diamond Resorts
Depositor 2008 LLC, as depositor (the “Depositor”), Diamond Resort Corporation
(“DRC”), Diamond Resorts Holdings, LLC (“DRH”) and Diamond Resorts
International, Inc. (f/k/a Diamond Resorts Parent, LLC) (“DRII”), each in its
capacity as performance guarantor (the “Performance Guarantors”), the Purchasers
(as defined in the Transaction Documents) and Funding Agents (as defined in the
Transaction Documents) from time to time party thereto and Credit Suisse AG, New
York Branch, as Administrative Agent (the “Administrative Agent”) (the “Note
Funding Agreement”); (2) the Fifth Amended and Restated Indenture, dated as of
April 1, 2013, by and among the Issuer, Diamond Resorts Financial Services,
Inc., as servicer (the “Servicer”), Wells Fargo Bank, National Association, as
indenture trustee (the “Indenture Trustee”), as custodian (the “Custodian”) and
as back-up servicer (the “Back-Up Servicer”), and the Administrative Agent (the
“Indenture”); (3) the Fourth Amendment and Restated Purchase Agreement, dated as
of April 1, 2013, by and between Diamond Resorts Finance Holding Company, as
seller (“DRFHC”, and together with the Issuer, the Depositor, the Performance
Guarantors, the Purchasers, the Funding Agents, the Administrative Agent, the
Servicer, the Indenture Trustee, the Custodian and the Back-Up Servicer, the
“Transaction Parties”), and the Depositor; (4) the Fourth Amended and Restated
Sale Agreement, dated as of April 1, 2013, by and between the Depositor and the
Issuer; (5) the Fourth Amended and Restated Custodial Agreement, dated as of
April 1, 2013, by and among the Custodian, the Indenture Trustee, the Issuer,
the Servicer and the Administrative Agent; (6) the Fourth Amended and Restated
Undertaking Agreement, dated as of April 1, 2013, by and among the Performance
Guarantors, the Issuer, the Indenture Trustee and the Administrative Agent; and
(7) any other ancillary documents, agreements, supplements and/or certificates
entered into or delivered in connection with the foregoing.
RECITALS
WHEREAS, the Transaction Parties desire to amend the Fourth Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Fourth Amended and Restated Standard Definitions”) in the manner
set forth herein.
WHEREAS, the Transaction Parties desire to amend the Indenture and the Note
Funding Agreement each in the manner set forth herein.
WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:
Section 1.01.    Amendment to the Standard Definitions
The following definitions shall replace the corresponding definition in the
Fourth Amended and Restated Standard Definitions:
““Amendment Closing Date” means October 18, 2013.”
““Hedge Requirement” shall mean the requirement that the Issuer maintain one or
more Hedge Agreements: (i) such that the Gross Excess Spread Percentage is at
least 6.5%, (ii) the notional balance of the interest rate caps or swaps at the
time of purchase is at least equal to the Minimum Hedge Notional Amount (after
taking into account the addition of the new Timeshare Loans on a Funding Date),
which notional amount




--------------------------------------------------------------------------------




shall amortize on a monthly basis for a term equal to the amortization schedule
of the payments on the pledged loans assuming a schedule of payments and
prepayments mutually determined by the Servicer, the Issuer and Administrative
Agent (which schedule shall be based upon the historical amortization experience
of the Timeshare Portfolio) (iii) are based on assumptions approved by the
Administrative Agent and (iv) is substantially in the form approved by the
Administrative Agent and the Issuer.”
““Maximum Facility Balance” shall equal (i) prior to the earlier of (a) the
Mandatory Take-Out Date and (b) a Take-Out Transaction, $180,000,000, (ii)
following the Mandatory Take-Out Date until a Take-Out Transaction shall occur,
the greater of (a) the Outstanding Note Balance of the Notes and (b)
$125,000,000 and (iii) upon the occurrence of a Take-Out Transaction,
$125,000,000, in each case unless a higher or lower amount as shall be agreed to
pursuant to Section 2.2 of the Note Funding Agreement.”
““Trust Accounts” means collectively, the Collection Account, the Reserve
Account, the Hedge Reserve Account and such other accounts established by the
Indenture Trustee pursuant to the Indenture.”
The following definitions shall be added to the Fourth Amended and Restated
Standard Definitions in the appropriate alphabetical order:
““Diamond Resorts Parent, LLC” means Diamond Resorts International, Inc.”
““Hedge Reserve Account” shall mean the account established and maintained by
the Indenture Trustee pursuant to Section 3.3 of the Indenture.”
““Hedge Reserve Account Required Balance” shall mean for any Payment Date, as
determined on the related Determination Date, or Funding Date, as determined on
such Funding Date, an amount equal to the purchase price for a Hedge Agreement
in the form of an interest rate cap that meets the definition of Hedge
Requirement (other than clause (ii) thereof) for a notional amount equal to the
excess of the Outstanding Note Balance of the Notes over $125,000,000, as
determined by the Administrative Agent.”
““Mandatory Take-Out Date” means the Determination Date in respect of the
Payment Date in January 2014.”
““Minimum Hedge Notional Amount” means (a) so long as no Special Amortization
Event shall have occurred, 90% of the Outstanding Note Balance of the Notes up
to $125,000,000 and (b) if a Special Amortization Event shall have occurred, 90%
of the Outstanding Note Balance of the Notes.”
““Special Amortization Event” shall be deemed to have occurred if a Take-Out
Transaction has not been consummated prior to the Mandatory Take-Out Date.”
““Take-Out Transaction” shall mean any securitization or other financing of the
assets securing the Notes whereby at least 65% of the Outstanding Note Balance
is repaid from the proceeds of such securitization or other financing.”
Section 1.02.    Amendment of the Indenture
Section 2.1(b) of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“(b)    Maximum Facility Balance and Denominations. The Outstanding Note Balance
of the Notes shall not exceed the Maximum Facility Balance. Notwithstanding the
outstanding principal amount of a Note held by any single Purchaser Group or any
single Non-Conduit Committed Purchaser, no Purchaser shall be obligated to make
any advances in excess of the then-effective Commitment for such Purchaser Group
or Non-Conduit Committed Purchaser. The Notes shall be issuable only as
registered Notes, without interest coupons, in the denominations of at least
$1,000,000 and in integral multiples of $1,000; provided, however, that the
foregoing shall not restrict or prevent the transfer in accordance with Section
2.4 hereof of any Note with a remaining Outstanding Note Balance of less than
$1,000,000; provided, further, that the foregoing shall not restrict or prevent
the issuance of the Notes on the Amendment Closing Date.”

2



--------------------------------------------------------------------------------




Section 3.3 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 3.3.        Hedge Reserve Account. The Indenture Trustee has caused to
be established and shall cause to be maintained an account (the “Hedge Reserve
Account”) for the benefit of the Noteholders. The Hedge Reserve Account shall be
an Eligible Bank Account initially established at the Corporate Trust Office of
the Indenture Trustee, bearing the designation “Diamond Resorts Issuer 2008 LLC
– Hedge Reserve Account, Wells Fargo Bank, National Association, as Indenture
Trustee for the benefit of the Secured Parties”. The Indenture Trustee on behalf
of the Secured Parties shall possess all right, title and interest in all funds
on deposit from time to time in the Hedge Reserve Account and in all proceeds
thereof. The Hedge Reserve Account shall be under the sole dominion and control
of the Indenture Trustee for the benefit of the Secured Parties as their
interests appear in the Trust Estate. If, at any time, the Hedge Reserve Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall, in
accordance with Section 3.1(l), establish a new Hedge Reserve Account (which if
not maintained by the Indenture Trustee is subject to an account control
agreement satisfactory to the Indenture Trustee and the Administrative Agent)
which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Hedge Reserve Account and from the date such new Hedge
Reserve Account is established, it shall be the “Hedge Reserve Account.” Amounts
on deposit in the Hedge Reserve Account shall be invested in accordance with
Section 3.1 hereof. Deposits to the Hedge Reserve Account shall be made in
accordance with Section 3.4 hereof. Funding, withdrawals and payments from the
Hedge Reserve Account shall be made in the following manner:
(i)    Funding. On the Amendment Closing Date and each Funding Date, the Issuer
shall deposit or shall cause to be deposited into the Hedge Reserve Account the
amount necessary to cause the amount on deposit in the Hedge Reserve Account to
be equal to the Hedge Reserve Account Required Balance. In addition, on each
Payment Date prior to the earlier of (a) the Mandatory Take-Out Date and (b) a
Take-Out Transaction, if the amount on deposit in the Hedge Reserve Account is
less than the Hedge Reserve Account Required Balance, a deposit shall be made to
the Hedge Reserve Account, to the extent of Available Funds as provided in
Section 3.4 hereof.
(ii)    Special Amortization Event. Upon the occurrence of a Special
Amortization Event, the Issuer shall, no later than 5 Business Days thereafter,
purchase or cause to be purchased a Hedge Agreement that meets the Hedge
Requirements. The Indenture Trustee shall, as directed by the Issuer and the
Administrative Agent, to the extent of funds available in the Hedge Reserve
Account, either (i) pay the applicable Hedge Agreement premium to the related
Qualified Hedge Counterparty, or (ii) in the event the Issuer provides the
Indenture Trustee with evidence that it has already paid such premium, reimburse
the Issuer. To the extent there are funds remaining in the Hedge Reserve Account
following the payment of such Hedge Agreement premium, the Indenture Trustee
shall withdraw such funds from the Hedge Reserve Account and deposit such funds
into the Collection Account as Available Funds for the immediately following
Payment Date. To the extent that the Issuer fails to purchase or cause to be
purchased a Hedge Agreement following a Special Amortization Event in the
timeframe described above, the Administrative Agent is authorized to obtain such
Hedge Agreement on behalf of the Issuer and to direct the Indenture Trustee to
withdraw from the Hedge Reserve Account, to the extent of funds available
therein, the applicable Hedge Agreement premium and to pay such amount to the
related Qualified Hedge Counterparty.
(iii)    Withdrawals. Upon the earlier of (a) the purchase of a Hedge Agreement
in accordance with Section 3.3(ii) above or (b) the consummation of a Take-Out
Transaction, to the extent that there are any remaining amounts on deposit in
the Hedge Reserve Account, the Indenture Trustee shall (x) withdraw all amounts
on deposit in the

3



--------------------------------------------------------------------------------




Hedge Reserve Account and shall deposit such amounts into the Collection Account
as Available Funds on the next Payment Date and (y) close the Hedge Reserve
Account.”
Section 3.4 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 3.4.        Distributions.
So long as the Notes have not been accelerated, (x) on each Payment Date (other
than the Stated Maturity and each Payment Date after the Stated Maturity), to
the extent of Available Funds on deposit in the Collection Account and with
respect to the payment in item (ix) below only, to the extent of Available
Funds, in all cases, based on the Monthly Servicer Report, and (y) on and after
the Stated Maturity, to the extent of all funds on deposit in the Collection
Account, at the written direction of the Servicer, the Indenture Trustee shall,
make the following disbursements and distributions to the following parties no
later than 3:00 P.M. (New York City time), in the following order of priority:
(i)    to the Indenture Trustee and the Custodian, ratably based on their
respective entitlements, the Indenture Trustee Fee and the Custodial Fee,
respectively, plus any accrued and unpaid Indenture Trustee Fees and Custodial
Fees, respectively, with respect to prior Payment Dates and all expenses
incurred and charged by the Indenture Trustee and the Custodian during the
related Due Period (up to an aggregate cumulative total of $60,000 including all
expenses reimbursed on prior Payment Dates pursuant to this clause (ii));
(iv)    to the Qualified Hedge Counterparty, any payments due under any Hedge
Agreement, if any, other than any termination payments with respect to which the
Qualified Hedge Counterparty is the “Defaulting Party” or the sole “Affected
Party” (as such terms are defined in the applicable Hedge Agreement);
(v)    to the Back-Up Servicer, the Back-Up Servicing Fee, plus any accrued and
unpaid Back-Up Servicing Fees with respect to prior Payment Dates plus any
Transition Expenses incurred during the related Due Period (up to an aggregate
cumulative total of $100,000);
(vi)    to the Servicer, the Servicing Fee, plus any accrued and unpaid
Servicing Fees with respect to prior Payment Dates; provided, however, that
immediately after receipt of such Servicing Fee, the Servicer shall remit the
Issuer’s portion of any then due and owing Lockbox Bank Fees to each Lockbox
Bank;
(vii)    to the Administrative Agent, any Administrative Agent Fees, plus any
accrued and unpaid Administrative Agent Fees from prior Payment Dates;
(viii)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, all Non-Usage Fees, plus any accrued and unpaid Non-Usage Fees from
prior Payment Dates;
(ix)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, the Interest Distribution Amount, plus any unpaid Interest
Distribution Amount from prior Payment Dates;
(x)    to the Administrative Agent, as Noteholder and nominee of the Purchasers,
the Principal Distribution Amount, plus any unpaid Principal Distribution Amount
from prior Payment Dates;

4



--------------------------------------------------------------------------------




(xi)    to the Reserve Account, all remaining amounts until the amounts on
deposit in the Reserve Account shall equal the Reserve Account Required Balance;
(xii)    until the earlier to occur of (A) the purchase of a Hedge Agreement
pursuant to Section 3.3(ii) hereof and (B) the consummation of a Take-Out
Transaction, to the Hedge Reserve Account, all remaining Available Funds until
the amounts on deposit in the Hedge Reserve Account shall equal the Hedge
Reserve Account Required Balance;
(xiii)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to the Non-Extending Principal Reduction Amount until each
Non-Extending Purchaser’s interest in the Notes has been reduced to zero;
(xiv)    to the Administrative Agent, as Noteholder and nominee of the
Purchasers, to the extent applicable, amounts specified by the Administrative
Agent as payable pursuant the Note Funding Agreement (including but not limited
to Sections 2.3, 6.1, 6.2, 6.3 and/or 6.5 thereof);
(xv)    to the Qualified Hedge Counterparty, any payments in respect of the
Hedge Agreements not paid in (ii) above;
(xvi)    if a Special Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder and nominee of the Purchasers, all remaining
Available Funds, until the Outstanding Note Balance has been reduced to
$125,000,000;
(xvii)    if an Amortization Event shall have occurred, to the Administrative
Agent, as Noteholder and nominee of the Purchasers, all remaining Available
Funds, until the Outstanding Note Balance has been reduced to zero;
(xviii)    to the Indenture Trustee, the Custodian and the Back-Up Servicer, any
expenses not paid pursuant to clause (i) or (iii) above, as applicable;
(xix)    except if an Amortization Event shall have occurred, to the
Administrative Agent, as Noteholder on behalf of each Non-Extending Purchaser,
an amount equal to 90% of its ratable share (calculated, without giving effect
to payments made on such Payment Date, as a percentage, the numerator of which
is such Non-Extending Purchaser’s Outstanding Note Balance and the denominator
of which is the Outstanding Note Balance of the Notes) of the remaining
Available Funds in reduction of each Non-Extending Purchaser’s interest in the
Notes; and
(xx)    to the Issuer, any remaining amounts.”
Section 1.03.    Amendment of the Note Funding Agreement
Section 7.10 of the Note Funding Agreement shall be amended by deleting the same
in its entirety and replacing it with:
“Section 7.10    Communications. Upon reasonable written request and notice, the
Administrative Agent shall provide copies to a Purchaser of all relevant
communications, documents or information obtained or prepared by the
Administrative Agent in connection with the Transaction Documents. The
Administrative Agent will promptly provide copies of any reports provided in
connection with any examination conducted pursuant to Section 5.1(e) hereof. The
Administrative Agent shall provide notice to each Purchaser of the occurrence of
a Take-Out Transaction.”

5



--------------------------------------------------------------------------------




Schedule I to the Note Funding Agreement shall be amended by deleting the same
in its entirety and replacing it with the document attached as Exhibit A hereto.
Section 2.01.    Representations and Warranties
DRC, DRH, DRII, DRFHC, the Servicer, the Depositor and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) the representations and warranties set
forth in each of the Transaction Documents by each of DRC, DRH, DRII, DRFHC, the
Servicer, the Depositor and the Issuer are true and correct in all material
respects on and as of the date hereof, with the same effect as though made on
and as of such date (except to the extent that any representation and warranty
expressly relates to an earlier date, then such earlier date), (b) on the date
hereof, no Default has occurred and is continuing, and (c) the execution,
delivery and performance of this Amendment in accordance with its terms and the
consummation of the transactions contemplated hereby by any of them do not and
will not (i) require any consent or approval of any Person, except for consents
and approvals that have already been obtained, (ii) violate any applicable law,
or (iii) contravene, conflict with, result in a breach of, or constitute a
default under their organization documents, as the same may have been amended or
restated, or contravene, conflict with, result in a breach of or constitute a
default under (with or without notice or lapse of time or both) any indenture,
agreement or other instrument, to which such entity is a party or by which it or
any of its properties or assets may be bound.
Section 2.02.    References in all Transaction Documents.
To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
Section 2.03.    October 21, 2013 Funding Date.
In accordance with Section 9.1 of the Note Funding Agreement, the Administrative
Agent, each Funding Agent and each Non-Conduit Committed Purchaser hereby waive
the requirement that the Issuer provide no less than two Business Days prior
written notice of the proposed Borrowing on October 21, 2013; provided, however
that the Issuer shall deliver a Borrowing Notice in accordance with the terms of
the Note Funding Agreement no later than 2:00 PM EST on October 18, 2013.
Section 2.04    Counterparts.
This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
Section 2.05.    Governing Law.
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 2.06.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

6



--------------------------------------------------------------------------------




Section 2.07.    Continuing Effect.
Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
Section 2.08.    Successors and Assigns.
This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.
Section 2.09    No Bankruptcy Petition.
(a)    Each of the parties to this Amendment hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The provisions of this Section 2.09(a) shall
survive the termination of this Amendment.
Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all Notes,
it will not institute against, or join any other Person in instituting against
the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.09(b) shall survive the termination of this Amendment.
[Signature pages follow]



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer
By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615
 



DIAMOND RESORTS CORPORATION,
as Performance Guarantor


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




--------------------------------------------------------------------------------




DIAMOND RESORTS HOLDINGS, LLC,
as Performance Guarantor


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




DIAMOND RESORTS INTERNATIONAL, INC.,
as Performance Guarantor

By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




--------------------------------------------------------------------------------




DIAMOND RESORTS DEPOSITOR 2008 LLC, as Depositor


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


DIAMOND RESORTS FINANCE HOLDING COMPANY


By:    /s/ David F. Palmer        
Name: David F. Palmer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615
DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:    /s/ Yanna Huang            
Name: Yanna Huang
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Custodian and
Back-Up Servicer


By:    /s/ Sue Larson            
Name: Sue Larson
Title: Vice President
Address for notices:
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: 612-667-3464




--------------------------------------------------------------------------------




CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

By:    /s/ Michelangelo Raimondi    
Name:    Michelangelo Raimondi
Title:    Vice President
By:    /s/ Jason Ruchelsman        
Name:    Jason Ruchelsman
Title:    Vice President
Address for notices:
Eleven Madison Avenue
New York, NY 10010
Attention: Conduits and Credit Products Group
Telephone: 212-325-6688
Facsimile: 212-325-4599
Bank Name: Bank of New York, NY
ABA Number: 021-000-018
Account Number: 890-038-7025
Attention: Fred Mastromarino
Reference: Credit Suisse AG, New York Branch




--------------------------------------------------------------------------------




GIFS CAPITAL COMPANY, LLC
as a Conduit


By:    /s/ Thomas J. Irvin        
Name:    Thomas J. Irvin
Title:    Manager
Address for notices:
GIFS Capital Company, LLC
Suite 4900
277 West Monroe St.
Chicago, IL 60606
Attention: Operations
Telephone: 312-977-4560
Facsimile: 312-977-1967
with a copy to:
Credit Suisse AG, New York Branch, as Administrative Agent
Eleven Madison Avenue
New York, NY 10010
Attention: Asset Finance
Telephone: 212-325-6688
Facsimile:212-325-4599
Bank Name: Deutsche Bank Trust Company Americas
ABA Number: 021 001 033
Name of Crediting Account: GIFS Capital Company, LLC
Account Number: 00-471-283
Reference: Diamond Resorts Warehouse




--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, NEW YORK BRANCH,
 
as a Funding Agent
 
 
 
 
 
 
 
By:
/s/ Michelangelo Raimondi
 
 
Name: Michelangelo Raimondi
 
 
Title: Vice President
 
 
 
 
 
 
 
By:
/s/ Jason Ruchelsman
 
 
Name: Jason Ruchelsman
 
 
Title: Vice President
 
 
 
Address for notices:
 
Eleven Madison Avenue
 
New York, NY 10010
 
Attention: Conduits and Credit Products Group
 
Telephone: 212-325-6688
 
Telecopy: 212-325-4599
 
 
 
Bank Name: Bank of New York, NY
 
ABA Number: 021-000-018
 
Account Number: 890-038-7025
 
Attention: Fred Mastromarino
 
Reference: Credit Suisse AG, New York Branch







--------------------------------------------------------------------------------




Exhibit A
SCHEDULE I
Conduit or Non-Conduit Committed Purchaser
Alternate Purchaser
Funding Agent
Commitment Percentage
Commitment Amount
GIFS Capital Company, LLC (Conduit)
Credit Suisse AG, Cayman Islands Branch
Credit Suisse AG, New York Branch
100%
(i) prior to the earlier of (a) the Mandatory Take-Out Date and (b) a Take-Out
Transaction, $180,000,000, and (ii) thereafter, $125,000,000.





